Case 1:21-cv-01694-NRN Document 1 Filed 06/21/21 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

                          Civil Action No. ____________________________

JOCELYN BAILEY MESSER,

           Plaintiff,

v.

JEFFREY POTTER,

           Defendant.

                                      ORIGINAL COMPLAINT

           Plaintiff Jocelyn Bailey Messer and Defendant Jeffrey Potter were in a romantic

relationship for approximately two years spanning from 2018 through October 2020. During that

time, Defendant Potter engaged in domestic abuse, ranging from pushing, to hitting, kicking, and

strangling Plaintiff Messer. Based on these incidents, Plaintiff Messer brings claims for: 1) assault,

2) battery, 3) intentional infliction of emotional distress, and 4) false imprisonment.

     I.         PARTIES

           1.      Plaintiff Jocelyn Messer is an individual resident of Colorado and was a resident of

Colorado at all relevant times.

           2.      Defendant Jeffrey Potter resided in Colorado during the events in question but,

based on information and believe, currently resides in the State of New York.

     II.        JURISDICTION AND VENUE

           3.      The Court has jurisdiction over the parties’ dispute pursuant to 28 U.S.C. § 1332

because there is complete jurisdiction between the parties and the amount in controversy exceeds

$75,000.
Case 1:21-cv-01694-NRN Document 1 Filed 06/21/21 USDC Colorado Page 2 of 6




          4.      Venue is proper in this district because the majority of the acts and omissions giving

rise to the claims took place in the State of Colorado.

   III.         FACTUAL NARRATIVE

          5.      The parties met in October or November 2018. They began a relationship which

lasted through October 2020.

          6.      In March 2019, Defendant Potter pushed Ms. Messer off the bed, against a door,

and yelled at her.

          7.      In April 2019, there was another incident that involved Defendant Potter physically

hurting Ms. Messer by kneeling on her chest holding her down, pushing her down a flight of stairs,

ripping her hair out, and strangling her.

          8.      On June 25, 2019, Defendant Potter kicked Ms. Messer in the back of the knees.

          9.      On August 6, 2019, physically berated and insulted Ms. Messer, made painful and

offensive physical contact, kneeled on her, strangled her, and left physical scarring that Ms. Messer

has to this day.

          10.     On August 7, 2019, Defendant Potter jumped on the hood of Ms. Messer’s car, spat

on it, and tore off her license plate in an attempt to prevent her from leaving.

          11.     On August 23, 2019, Defendant Potter dragged Ms. Messer into the middle of the

street and left her there, endangering her life.

          12.     In October 2019, Defendant Potter kicked Ms. Messer in the back of the legs, and

after she fell as a result of the kick, he grabbed her ankle, flipped her, and she hit her head really

hard. During a second incident that same month, Defendant Potter kicked Ms. Messer in the back

of the legs again.
Case 1:21-cv-01694-NRN Document 1 Filed 06/21/21 USDC Colorado Page 3 of 6




       13.     On January 2, 2020, Defendant Potter grabbed Ms. Messer and yelled at her; he

then chased her. Ms. Messer got away, got to the house, and attempted to retrieve some items. She

forgot some items at the house and Defendant Potter destroyed them.

       14.     In February 15, 2020, Defendant Potter punched a hole in the wall to scare Ms.

Messer, attempted to hit Ms. Messer’s dog with a ceramic bowl, and then started chasing her with

the bowl as well.

       15.     On April 19, 2020, Defendant Potter became enraged, yelling at Ms. Messer, and

insulting her. Ms. Messer was standing between Defendant Potter and the dogs. Defendant Potter

pushed Ms. Messer out of the way and onto the floor. Ms. Messer fell over. Defendant Potter went

to the dog and began hitting Ms. Messer’s dog, cowering, and yelling "bad dog, stupid dog." Ms.

Messer was cowering on the floor. Defendant Potter left the room, so Ms. Messer locked the door.

       16.     In July 2020, Ms. Messer left Defendant Potter’s parental home in Montana.

Defendant Potter’s mother accused Ms. Messer of “stealing items.” Ms. Messer did no such thing.

Since then, though, Defendant Potter would tell Ms. Messer that if she reported the abuse, they

would report her for theft.

       17.     On October 21, 2020, Defendant Potter engaged in the most extended and most

violent incident against Ms. Messer. Defendant Potter began by trying to give Ms. Messer’s dog

chocolate. He then grabbed two large bowls of candy and emptied them on the floor. While Ms.

Messer picked up the candy, Defendant Potter threw one of them at her face, hitting her. Defendant

Potter hurled insults at Ms. Messer. Defendant Potter looked like he was going to hit the dogs

again so Ms. Messer tried to step in. Defendant Potter pushed Ms. Messer to the ground, which

hurt her. He then began pelting her with candy and saying hateful things. Ms. Messer was on the

ground; Defendant Potter got off her and went to the living room. He then came back and kicked
Case 1:21-cv-01694-NRN Document 1 Filed 06/21/21 USDC Colorado Page 4 of 6




her in the left thigh. Ms. Messer was crying, begging him to stop. He then put both his hands on

her mouth and nose. He pushed so hard against her nose so that her nose bled and her tooth cut

through her lip. Ms. Messer was crying on the floor, convulsing. Defendant Potter then pressed his

hand against her face, scratching her face. Defendant Potter eventually got off Ms. Messer, who

tried to run out with the dogs. However, Ms. Messer realized she had left her laptop inside so she

ran back in through the side door. Unfortunately, Defendant Potter saw her, grabbed a knife, and

threatened to stab her. Defendant Potter then grabbed Ms. Messer by the neck, putting his hands

around her neck, strangling her and slamming her head against the door. Ms. Messer blacked out

and lost consciousness. When she came to, she ran out the front door. Defendant Potter grabbed

her face again. Ms. Messer made it to her car. Defendant Potter ran to her and tried to rip off her

mirror but she got away.

         18.     Defendant Potter has since been convicted as a result of his October 2020 behavior

towards Ms. Messer. He is currently on probation.

   IV.         CLAIMS

                                        Count One – Assault

         19.     Plaintiff incorporates all foregoing statements by reference as though stated herein.

         20.     Defendant engaged in multiple acts of assault against Plaintiff, to wit, masturbating

next to her, charging at her, placing his finger in her face, and making her feel physically unsafe

in the home.

         21.     Defendant intended to cause an offensive or harmful physical with Plaintiff or

intended to place Plaintiff in apprehension of such contact.

         22.     Plaintiff was placed in apprehension of an imminent contact with her person by the

conduct of Defendant.
Case 1:21-cv-01694-NRN Document 1 Filed 06/21/21 USDC Colorado Page 5 of 6




        23.    The contact was, or appeared to be, harmful or offensive.

        24.    Plaintiff suffered damages as a result of Defendant’s acts of assault, in the form of

economic and non-economic damages, including pain and suffering.

                                      Count Two – Battery

        25.    Plaintiff incorporates all foregoing statements by reference as though stated herein.

        26.    Defendant committed multiple acts of battery against Plaintiff, to wit, sexual

touching, unwanted physical touching, and sexual assault.

        27.    Defendant intended to cause harmful or offensive contract with Plaintiff, or

intended to place the plaintiff in apprehension of harmful or offensive contact; and

        28.    A harmful or offensive contact with Plaintiff actually occurred, either directly or

indirectly.

        29.    Plaintiff suffered damages as a result of Defendant’s acts of battery, in the form of

economic and non-economic damages, including pain and suffering.

                              Count Three – False Imprisonment

        30.    Plaintiff incorporates all foregoing statements by reference as though stated herein.

        31.    Defendant knowingly confined or detained Ms. Messer.

        32.    Defendant knowingly confined or detained Ms., Messer without her consent.

        33.    Defendant had no legal authority to confine or detain Ms. Messer without her

consent.

        34.    Plaintiff suffered damages as a result of Defendant’s false imprisonment, in the

form of economic and non-economic damages, including pain and suffering.

                  Count Four – Intentional Infliction of Emotional Distress

        35.    Plaintiff incorporates all foregoing statements by reference as though stated herein.
Case 1:21-cv-01694-NRN Document 1 Filed 06/21/21 USDC Colorado Page 6 of 6




         36.     Defendant intentionally inflicted emotional distress on Plaintiff.

         37.     Defendant engaged in extreme and outrageous conduct.

         38.     Defendant engaged in that conduct recklessly or with the intent to cause Plaintiff

severe emotional distress.

         39.     Plaintiff suffered severe emotional distress as a result of these actions in the form

of economic and non-economic damages, including pain and suffering.

   V.          JURY DEMAND

         40.     Plaintiff hereby demands trial by jury on all claims made in this Petition and all

amendments thereto.

   VI.         PRAYER FOR RELIEF

         41.     Plaintiff hereby respectfully asks that the Court find as follows:

                    a. Against Defendant on all counts;

                    b. Award no less than $750,000 in non-economic damages, including pain and

                        suffering, and for the permanent disfigurement caused by the scar on Ms.

                        Messer’s face;

                    c. Award economic damages;

                    d. Award punitive damages; and

                    e. Award fees and costs.

                                                       Respectfully Submitted,

                                                       /s/ Maria-Vittoria G. Carminati
                                                       Maria-Vittoria G. Carminati
                                                       CARMINATI LAW PLLC
                                                       1312 17th Street, Unit 2010
                                                       Denver, CO 80303
                                                       Email: giugi@carminatilaw.com
                                                       Phone: 281.685.7762
                                                       Counsel for Plaintiff
